Order of Appellate Division, insofar as it annulled the determination of the -State Rent Administrator granting rent increases as to 17 apartments in the subject building, reversed and order of Special Term reinstated; otherwise, order affirmed, without costs. The order of the State Rent Administrator, which constitutes the reviewable determination, may not be said to be conditional since he found as a fact that essential services were being maintained. As to the 17 apartments in question, the orders of the Local Administrator did no more than reserve the right to revoke the increases if certain repairs, deferred at the request of and for the convenience of the tenants concerned, were not made. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.